     Case 2:21-cv-00295-WKW-JTA Document 11 Filed 06/02/21 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

BRENDA WILLIAMS,                           )
                                           )
                Plaintiff,                 )
                                           )
       v.                                  )     CASE NO. 2:21-CV-295-WKW
                                           )                [WO]
SAM’S EAST, INC.,                          )
                                           )
                Defendant.                 )

                                      ORDER

      Defendant Sam’s East, Inc., removed this slip-and-fall case based upon

diversity-of-citizenship jurisdiction. See 28 U.S.C. §§ 1332(a), 1441(a). Plaintiff

Brenda Williams moved to remand pursuant to 28 U.S.C. § 1447(c), arguing that

Defendant had untimely removed. (Doc. # 9.) Defendant responded in opposition.

(Doc. # 10.) For the reasons to follow, the motion to remand is due to be denied.

      To begin, it is helpful to set out what is not in contention. First, the Notice of

Removal delineates the citizenship of the parties, establishing that they are citizens

of different states. Second, the “case stated by the initial pleading,” which demanded

unspecified compensatory and punitive damages on claims of negligence and

wantonness, was “not removable.” 28 U.S.C. § 1446(b)(3). Third, the amount in

controversy exceeds $75,000. The sole issue is the timeliness of the removal under

§ 1446(b)(3).
      Case 2:21-cv-00295-WKW-JTA Document 11 Filed 06/02/21 Page 2 of 5




       Section 1446(b)(3) provides in pertinent part:

       [I]f the case stated by the initial pleading is not removable, a notice of
       removal may be filed within 30 days after receipt by the defendant,
       through service or otherwise, of a copy of . . . other paper from which
       it may first be ascertained that the case is one which is or has become
       removable.

§ 1446(b)(3). Defendant removed this case on April 20, 2021, within thirty days of

its receipt of Plaintiff’s responses to its first interrogatories. Defendant argues that

Plaintiff’s sixth interrogatory response itemizing more than $75,00 in damages (Doc.

# 1-3, at 8) constitutes “other paper” from which Defendant “first ascertained” that

the amount in controversy exceeds the jurisdictional requirement for removal.

§ 1446(b)(3). Plaintiff contends that the removal is untimely “because Defendant

should have ‘first ascertained’ that the action was removable based on [her earlier]

Responses to Defendant’s First Set of Request[s] for Admissions,” filed on February

22, 2021. (Doc. # 9, at 2 (citing § 1446(b)(3).)

       The question is which “other paper”—Plaintiff’s responses to Defendant’s

first set of requests for admissions (Doc. # 9-4) or Plaintiff’s responses to

Defendant’s first interrogatories (Doc. # 1-3, at 8)—is the paper from which

Defendant could have “first ascertained” that this case was removable.1


       1
         Both discovery responses qualify as “other paper.” See § 1446(b)(3)(A) (providing that
“[i]f the case stated by the initial pleading is not removable solely because the amount in
controversy does not exceed the amount specified in section 1332(a), information relating to the
amount in controversy . . . in responses to discovery, shall be treated as an ‘other paper’ under
subsection (b)(3)”).

                                               2
     Case 2:21-cv-00295-WKW-JTA Document 11 Filed 06/02/21 Page 3 of 5




§ 1446(b)(3). The “other paper” must “unambiguously establish” the amount in

controversy. See Allen v. Thomas, No. 3:10-CV-742-WKW, 2011 WL 197964, at *5

(M.D. Ala. Jan. 20, 2011) (Watkins, C.J.) (explaining why the unpopular

“unambiguously establish” standard governs removal under § 1446(b)’s second

paragraph [now § 1446(b)(3)] (citation omitted)); see also Foster v. Davis, No. 2:19-

CV-575-ECM, 2020 WL 411365, at *3 (M.D. Ala. Jan. 24, 2020) (applying the

“unambiguously establish” standard to decide whether the plaintiff’s responses to

the defendants’ request for admissions established federal removal jurisdiction).

      First at bat is Plaintiff’s responses to Defendant’s first set of requests for

admissions. Plaintiff denied that she “d[id] not claim in excess of $75,000 as total

damages,” denied that she “[d]id not intend to claim over $75,000 as total damages,”

denied that she “[w]ould not seek over $75,000 as total damages,” denied that she

“waive[d] any amount of damages . . . in excess of $75,000,” and denied that she

“w[ould] not accept any award of damages over $75,000.” (Doc. # 9-4.)

      The parties cite no binding precedent that speaks directly to the effectiveness

of these sorts of denials in establishing federal removal jurisdiction. District courts

in this circuit have found that similarly worded denials of negatively worded requests

for admissions “do[] not equal an affirmative assertion or response that more than

$75,000 is sought.” Griffith v. Sam’s W., Inc., No. 2:16-CV-01348-RDP, 2016 WL

5407956, at *3 (N.D. Ala. Sept. 28, 2016) (citation and internal quotation marks


                                          3
     Case 2:21-cv-00295-WKW-JTA Document 11 Filed 06/02/21 Page 4 of 5




omitted); see also Simpson v. Primerica Life Ins. Co., No. 2:16-CV-701-MHT-

GMB, 2017 WL 2857699, at *3 n.4 (M.D. Ala. May 22, 2017) (“Plaintiffs’ denial

that the amount in controversy does not exceed $75,000 is not tantamount to an

admission that it does.”), report and recommendation adopted, No. 2:16CV701-

MHT, 2017 WL 2838078 (M.D. Ala. June 30, 2017); Charleston v. Horsley, No.

CA 2:12-00183-KD-C, 2012 WL 3726760, at *1, *6 (S.D. Ala. Aug. 8, 2012)

(Plaintiff’s denials to requests for admissions as to damages—including a request

that the plaintiff “[a]dmit that [she] is not seeking in excess of $75,000,” id. at *1—

did not constitute “other paper” . . . that “provide[d] the clear and unambiguous

statement required to establish subject matter jurisdiction . . . ,” id. at *6.). The

reasoning of these decisions is persuasive.

      Plaintiff’s responses to Defendant’s first set of requests for admissions created

a double negative: Plaintiff did not admit that she was not seeking more than

$75,000. Such denials are insufficient on this record to “unambiguously establish”

federal removal jurisdiction. These admissions “do not provide the clear and

unambiguous statement required to establish subject matter jurisdiction.” Griffith,

2016 WL 5407956, at *3.

      Accordingly, Plaintiff’s argument that the case was removable on February

22, 2021, strikes out. Defendant’s receipt of Plaintiff’s responses to its requests for

admissions did not trigger the thirty-day period for removal.


                                          4
     Case 2:21-cv-00295-WKW-JTA Document 11 Filed 06/02/21 Page 5 of 5




      Second at bat is Plaintiff’s response to Defendant’s sixth interrogatory. It

scores the removal run. This “other paper” incontrovertibly puts the amount in

controversy well above $75,000. Plaintiff’s sixth interrogatory response constitutes

the “other paper” from which Defendant could first ascertain that this case was

removable. § 1446(b)(3). Because Defendant timely removed this action within

thirty days of its having received Plaintiff’s responses to its first interrogatories,

removal was timely.

      Based on the foregoing, it is ORDERED that Plaintiff’s motion to remand

(Doc. # 9) is DENIED.

      DONE this 2nd day of June, 2021.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE




                                          5
